        Case 1:21-mc-00059-EPG Document 5 Filed 07/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JANARDHAN GRANDHE, et al.,                         Case No. 1:21-mc-00059-EPG
12                        Petitioners,
13            v.                                         ORDER REGARDING CASE NO. 1:21-MC-
                                                         00063, WHICH APPEARS TO BE RELATED
14    UNITED STATES,                                     TO THIS ACTION UNDER LOCAL RULE
                                                         123
15                        Respondent.
                                                         (ECF No. 1)
16

17

18          On July 1, 2021, Petitioners filed a petition to quash an Internal Revenue Service

19   summons pursuant to 26 U.S.C. § 7609(b)(2). (ECF No. 1). Upon review of a similar petition

20   filed on July 7, 2021, in Case No. 1:21-mc-00063, the Court concludes that the cases appear

21   related under Local Rule 123 such that judicial economy favors reassigning Case No. 1:21-mc-

22   00063 to the undersigned. However, before proceeding with reassignment, the Court will give the

23   parties the opportunity to file any objection to the relation of the cases.

24          Local Rule 123 provides that a case related to another may be reassigned to a single Judge

25   and/or Magistrate Judge. Cases are related when:

26          (1) both actions involve the same parties and are based on the same or a similar
            claim;
27          (2) both actions involve the same property, transaction, or event;
28          (3) both actions involve similar questions of fact and the same question of law and
                                                         1
         Case 1:21-mc-00059-EPG Document 5 Filed 07/21/21 Page 2 of 2


 1          their assignment to the same Judge or Magistrate Judge is likely to effect a
            substantial savings of judicial effort, either because the same result should follow
 2          in both actions or otherwise; or
             (4) for any other reasons, it would entail substantial duplication of labor if the
 3          actions were heard by different Judges or Magistrate Judges.
 4   LR 123(a).
 5          Here, both actions involve the same parties, Janardhan Grande and Central Valley Pain
 6   Management as Petitioners and the United States as Respondent.1 Both actions concern IRS
 7   summonses issued to Gary Joke and generally concern an IRS investigation involving Petitioners.
 8   Both actions seek to quash, pursuant to 26 U.S.C. § 7609(b)(2), the IRS summonses issued to
 9   Gary Joke, and both petitions make similar legal arguments. Because of the similarities between
10   both actions, it appears that judicial economy favors both actions being assigned to the
11   undersigned, since it has been assigned the lowest case number. See LR 123(c).
12          Accordingly, IT IS HEREBY ORDERED that each party has until August 20, 2021, to
13   raise any objection to this case being deemed related to Case No. 1:21-mc-00063, with Case No.
14   1:21-mc-00063 being reassigned to the undersigned.
15

16   IT IS SO ORDERED.

17
         Dated:    July 21, 2021                               /s/
18                                                     UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27
     1
      The Court recognizes that 1:21-mc-00063 additionally has CVPM Surgery Center, Inc. as a
28   petitioner.
                                                    2
